     Case: 1:19-cv-00785-TSB Doc #: 20 Filed: 07/17/20 Page: 1 of 5 PAGEID #: 144




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 JOHN AND JANE DOES NO. 1,                        :       Case No. 1:19-CV-00785
 Individually and as Natural Guardians
 of Child Victim A, et al.,                       :       Judge Timothy S. Black

         Plaintiffs,                              :
                                                          AGREED PROTECTIVE ORDER
         vs.                                      :

 SPRINGBORO COMMUNITY CITY                        :
 SCHOOL DISTRICT, et al.,
                                                  :
         Defendants.


1.      Definitions:

        a. “Confidential Information” includes the following:

               i.      All personally identifiable information of a student that is protected by the
                       Family Education Rights and Privacy Act, 20 U.S.C. §1232g, its
                       implementing regulations, 34 C.F.R. Part 99, O.R.C. 3319.321, or privacy
                       law (see, e.g., Bloch v. Ribar, 156 F.3d 673 (6th Cir. 1998)).

               ii.     The names of all individuals represented by Blessing & Wallace Law, LLC
                       in the above-captioned matter (collectively “Plaintiffs”).

               iii.    All information which is not a public record under O.R.C. 149.43(A).
                       Medical records under O.R.C. 149.43 (A)(1)(a) shall include those records
                       which related to any visit with any hospital, physician, psychologist,
                       therapist, social worker, agency or other health care provider or counselor.

               iv.     All documents and communications that disclose any personal or
                       identifying information (including name(s), address(es), social security
                       number(s), phone number(s) or other similar identifying information) of
                       Plaintiffs or Defendants.

               v.      All other documents or communications marked “Confidential”, to the
                       extent that the designating party has made a good faith determination that
                       such documents or communications contain information that should be
                       protected from disclosure. Any non-designating party disagreeing with a
                       “Confidential” designation shall present such objection to the designating




                                               -1-
     Case: 1:19-cv-00785-TSB Doc #: 20 Filed: 07/17/20 Page: 2 of 5 PAGEID #: 145




                       party, and the parties shall have an obligation to attempt in good faith to
                       resolve the objection by agreement.

        b.     “Confidential Document” refers to a document that is marked as “Confidential” by
               the producing party or that contains any of the above kinds of information defined
               as “Confidential Information.”

        c.     “Disclosure” or “disclose” means divulge, reveal, describe, summarize, paraphrase,
               quote, transmit, or otherwise communicate Confidential Information.

2.      Use of Confidential Information: Subject to paragraph 3 below, Confidential Information
        shall be utilized only for a reasonable purpose in connection with this litigation; however,
        nothing in this Protective Order shall prevent a party from using or disclosing its own
        Confidential Information as it deems appropriate.

3.      Disclosure of Confidential Information:         Unless otherwise agreed, Confidential
        Information shall be retained solely in the custody of the undersigned counsel and such
        counsel’s support staff, and shall not be placed in the possession of or disclosed to any
        other person, except that Confidential Information may be disclosed under the following
        circumstances:

        a.     to the parties to the above-captioned lawsuit, only on the basis and to the extent
               necessary for each party to reasonably participate in this litigation;

        b.     to agents, employees, and representatives of Defendants’ insurers;

        c.     to a party’s personal counsel and outside consultants or experts, including a
               mediator(s), who is/are being consulted in connection with this lawsuit;

        d.     as otherwise agreed upon jointly by each of the undersigned in writing;

        e.     pursuant to an Order of this Court; and

        f.     to an appropriate Probate Court for the purpose of obtaining probate court approval
               of a minor settlement.

        Prior to the disclosure of Confidential Information to any individual, entity, or
        representative, described in Paragraphs (a) through (d) above, each individual, entity, or
        representative shall execute the certification contained in Exhibit A, Acknowledgment of
        Understanding and Agreement to be Bound, except that one representative of Defendants’
        insurers may sign on behalf of each such entity.

4.      Perpetual Obligation: The obligation to maintain confidentiality, as described herein, shall
        remain in force at all times, subject to paragraph 3 above.




                                                -2-
     Case: 1:19-cv-00785-TSB Doc #: 20 Filed: 07/17/20 Page: 3 of 5 PAGEID #: 146




5.      Inadvertent/Accidental Disclosure: Inadvertent or accidental disclosure of Confidential
        Information without its designation as Confidential does not waive the confidence
        otherwise attaching to the Confidential Information. Any information or documents
        produced or disclosed without a “Confidential” designation may be subsequently
        designated by the producing party as such within ten (10) days of the producing party’s
        knowledge that such material was subject to this Protective Order and was entitled to, but
        inadvertently produced without, the “Confidential” designation.

6.      This Protective Order shall not prevent any of the parties from applying to the Court for
        further or additional Protective Orders, from agreeing in writing to modification of this
        Protective Order, or applying to the Court for relief from this Protective Order.

Date: June 26, 2020

AGREED TO BY:

/s/ Angela L. Wallace per email auth. 6/25/20         /s/ Sandra R. McIntosh
Angela L. Wallace (0080771)                           Sandra R. McIntosh (0077278)
Davis S. Blessing      (0078509)                      FREUND, FREEZE & ARNOLD
William H. Blessing (0006848)                         Capitol Square Office Building
Blessing & Wallace Law, LLC                           65 E. State Street, Suite 800
119 East Court Street, Suite 500                      Columbus, Ohio 43215
Cincinnati, OH 45202                                  (614) 827-7300; (614) 827-7303 (fax)
(513) 621-9191; (513) 621-7086 (fax)                  smcintosh@ffalaw.com
angie@blessingwallacelaw.com
david@blessingwallacelaw.com                          Kelly M. Schroeder (0080637)
bill@blessingwallacelaw.com                           FREUND, FREEZE & ARNOLD
Attorney for Plaintiffs                               Fifth Third Center
                                                      1 South Main Street, Suite 1800
                                                      Dayton, OH 45402-2017
/s/ David A. Chicarelli per email auth. 6/26/20       (937) 222-2424; (937) 222-5369 (fax)
David A. Chicarelli (0017434)                         kschroeder@ffalaw.com
614 E. Second Street                                  Counsel for Defendants Springboro
Franklin, Ohio 45005                                  Community City School District,
(937) 743-1500                                        Daniel Schroer and Carrie Corder
info@daclawpractice.com
Attorney for Defendant                                = and =
John Austin Hopkins
                                                      C. Bronston McCord, III (0067787)
                                                      Ennis Britton Co., LPA
                                                      1714 West Galbraith Road
                                                      Cincinnati, Ohio 45239
                                                      (513) 421-2540; (513) 562-4986 (fax)
                                                      cbmccord@ennisbritton.com
                                                      Co-counsel for Defendant Springboro
                                                      Community City School District



                                                -3-
   Case: 1:19-cv-00785-TSB Doc #: 20 Filed: 07/17/20 Page: 4 of 5 PAGEID #: 147




        IT IS SO ORDERED.

Date:    7/17/2020                                     s/Timothy S. Black
                                                      Timothy S. Black
                                                      United States District Judge




                                       -4-
   Case: 1:19-cv-00785-TSB Doc #: 20 Filed: 07/17/20 Page: 5 of 5 PAGEID #: 148




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 JOHN AND JANE DOES NO. 1,                        :       Case No. 1:19-CV-00785
 Individually and as Natural Guardians
 of Child Victim A, et al.,                       :       Judge Timothy S. Black

        Plaintiffs,                               :

        vs.                                       :

 SPRINGBORO COMMUNITY CITY                        :       ACKNOWLEDGMENT OF
 SCHOOL DISTRICT, et al.,                                 UNDERSTANDING AND
                                                  :       AGREEMENT TO BE BOUND
        Defendants.



       I, _________________________, have read the Agreed Protective Order (“Protective
Order”) and agree to be bound by its terms with respect to any information, material, or documents
defined as “Confidential Information” furnished to be as set forth in the Protective Order.

        I further agree not to disclose to anyone any Confidential Information other than as set
forth in the Protective Order.

       I further agree that any Confidential Information furnished to me will be used only for the
purposes permitted by the Protective Order and for no other purpose, and will not be imparted by
me to any other person except to the extent permitted under the Protective Order.

         I further agree to destroy or to return any and all Confidential Information, together with
all copies I may have made thereof, to the attorney(s) that furnished me with such information,
material, or documents (a) at the conclusion of my engagement in connection with this matter; or
(b) at the request of the attorney(s) who furnished me with such Confidential Information.




___________________________                                  ______________________________
Date                                                         Signature




                                               -5-
